SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 14, 2010 Commission File Number: 333-146182 International Surf Resorts, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5978559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1097 Country Coach Dr., Suite 705, Henderson, Nevada, 89002 (Address of principal executive offices) Registrant’s telephone number, including area code: (888) 689-0930 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Effective July 14, 2010, International Surf Resorts, Inc. (the “Registrant”) changed its telephone number. The Registrant's new telephone number is(888) 689-0930. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. International Surf Resorts, Inc. Date: July 14, 2010 By: /s/ Eduardo Biancardi Eduardo Biancardi President 3
